Fourth Court of Appeals
                               San Antonio, Texas
                                    November 4, 2015

                                   No. 04-14-00875-CV

                             IN THE MATTER OF S.O.W.

                From the 386th Judicial District Court, Bexar County, Texas
                             Trial Court No. 1994-JUV-2115
                    Honorable Paul Andrew Mireles, Judge Presiding

                                         ORDER

    In accordance with the court’s opinion issued this date, the appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on November 4, 2015.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk